FILED
                             NOT FOR PUBLICATION                              FEB 23 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 YUANLIN TIAN,                                    No. 06-72091

               Petitioner,                        Agency No. A095-445-026

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Yuanlin Tian, a native and citizen of China, petitions pro se for review of a

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

       Substantial evidence supports the IJ’s adverse credibility determination. See

Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004); Lata v. INS, 204 F.3d 1241, 1245

(9th Cir. 2000). In the absence of credible testimony, Tian’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

       Because Tian’s CAT claim is based on the testimony the agency found not

credible, and he points to no evidence showing it is more likely than not he will be

tortured in China, his CAT claim also fails. Id. at 1156-57.

       PETITION FOR REVIEW DENIED.




JLA/Research                              2                                   06-72091